Laweence, Judge:
Presented for the court’s determination is the proper dutiable value of certain “ferrocite memory cores,” imported from Holland.
By stipulation of the parties hereto, it has been stipulated and agreed that the merchandise in question was erroneously invoiced, entered, and appraised at $90 per 100 units, instead of $9 per 100 units. It was further stipulated and agreed that, on or about the date of exportation of the merchandise involved, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for home consumption therein or for export to the United States; that such or similar imported merchandise was not at the aforesaid time and under the aforesaid conditions freely offered in the United States for sale for domestic consumption; and that cost of production is the proper basis of appraisement of the involved merchandise, said cost being $9 per 100 units, less sea freight and insurance, as specified on the invoices.
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the proper basis of value for the fer-rocite memory cores in issue and that said value is $9 per 100 units, less sea freight and insurance, as specified on the invoices.
Judgment will be entered accordingly.